Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 and 2 are currently pending.
The Drawings filed 08/31/2020 are approved by the examiner.
The IDS statement filed 10/14/2020 has been considered.  An initialed copy accompanies this action. 
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
	For purposes of claim interpretation, in claim 2, the term “the plurality of stretch fibers” in the limitation “a step of bundling the plurality of stretch fibers” is construed as being clear and definite and implicitly having sufficient antecedent basis since the previous limitation recites “a step of producing stretch fibers by …” where the term “stretch fibers” is plural and therefore implicitly produces a plurality of stretch fibers. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 2 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2 and 8 of copending Application No. 16/976,764 (reference application).  Although the claims at issue are not identical, they both sets of claims recite anisotropic thermal conductive resin fibers comprising a plurality of bundled thermoplastic resin stretch fibers and a method of manufacturing an anisotropic thermal conductive resin member comprising producing stretch fibers by stretching a thermoplastic resin and bundling the plurality of stretch fibers.  See copending claims 2 and 8.  This rejection is not made under the ground of statutory double patenting since the copending claims recite further structure/steps in their limitations (a thermal insulation material covering the stretch fibers).  The copending claims otherwise directly anticipate the instant claims.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1 and 2 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 17/422,440 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because both claims recite anisotropic thermal/heat conductive resin fibers comprising a plurality of bundled thermoplastic resin stretch fibers.  See copending claim 1.  Although the copending claims do not directly a method of manufacturing the anisotropic thermal/heat conductive resin member, the copending claims recite process step-implying language equivalent to the claimed method steps (“An anisotropic heat-conducting resin member comprising a first fiber group with multiple stretched thermoplastic resin fibers that are bundled,”).  The copending claims directly anticipate or are otherwise an obvious variant of the instant claims.  

Claim Rejections - 35 USC § 102 & 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1 and 2 are rejected under 35 U.S.C. 102(a1,a2) as being anticipated by Burger et al. (US 2014/0367078, hereinafter Burger).
As to claim 1, Burger teaches an anisotropic thermal conductive resin member (thermally conductive anisotropic fluoropolymer and articles thereof, abstract) comprising a plurality of bundled thermoplastic resin stretch fibers (thermally conductive anisotropic fluoropolymer, para. 0008-0015, in the form of a fiber, para. 0029-0030, which are stretched for orientating the fluoropolymer, para. 0063-0065, and are present as fiber bundles, para. 0071; the exemplary species of fluoropolymer at para. 0015 are thermoplastics).
As to claim 2, Burger teaches a method of manufacturing an anisotropic thermal conductive resin member (process for production of a thermally conductive anisotropic fluoropolymer and articles thereof, abstract) comprising a step of producing stretch . 

Claims 1 and 2 are rejected under 35 U.S.C. 102(a1,a2) as being anticipated by Hermans et al. (WO 2015/190930 A1, hereinafter Hermans).
As to claim 1, Hermans teaches an anisotropic thermal conductive resin member (thermal conductive organic polymeric fibers, abstract; the organic polymeric fibers transfer heat directly from a heat source to a heat sink through their length, col. 4 line 30 to col. 5 line 7, which describes anisotropic thermal conductivity) comprising a plurality of bundled thermoplastic resin stretch fibers (organic polymeric fibers, described above, are stretched and drawn, page 5 lines 17-22, and are subsequently bundled, page 7 lines 5-7; the exemplary species of polymers for the fiber at page 5 lines 23-26 and page 5 line 33 to page 6 line 3 are thermoplastics).
As to claim 2, Hermans teaches a method of manufacturing an anisotropic thermal conductive resin member (method for manufacturing thermal conductive organic polymeric fibers, abstract; the organic polymeric fibers transfer heat directly from a heat source to a heat sink through their length, col. 4 line 30 to col. 5 line 7, which describes anisotropic thermal conductivity) comprising a step of producing stretch 
The remaining references listed on Forms 892, 1449, and PCT 210 have been reviewed by the Examiner and are considered to be cumulative to or less material than the prior art references relied upon or described above.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R DIAZ whose telephone number is 571-270-0324.  The examiner can normally be reached Monday-Friday 9:00a-5:00p EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 

/MATTHEW R DIAZ/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        
/M.R.D./
March 16, 2022